 1

 2
                                                                                10/15/2019
 3
                                                                                  CW
 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   ANISA LORD,                                )   Case No. CV 18-02076 FMO (FFMx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT RE: ATTORNEY’S FEES AND
                                                )   COSTS
14   CARS RECOVERY, INC.,                       )
                                                )
15                       Defendant.             )
                                                )
16

17         Pursuant to the Court’s Order Re: Attorney’s Fees & Costs, filed contemporaneously with

18   the filing of this Judgment, IT IS ADJUDGED THAT defendant Cars Recovery, Inc. shall pay

19   plaintiff Anisa Lord attorney’s fees and costs in the amount $76,764.61, consisting of attorney’s

20   fees in the amount of $70,685 and costs in the amount of $6,079.61.

21   Dated this 15th day of October, 2019.

22

23                                                                       /s/
                                                                 Fernando M. Olguin
24                                                            United States District Judge

25

26

27

28
